COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-04-103-CV

JOHNNY DWAYNE STATEN 	APPELLANT

V.

TEXAS WORKFORCE COMMISSION   	APPELLEE



----------

FROM THE 48TH DISTRICT 
COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On September 9, 2004, we notified appellant that his brief had not been filed as required by rule 
38.6(a).  
See
 
Tex. R. App. P. 
38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a)(1), 42.3(b).



PER CURIAM 		





PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED: October 21, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.